Detailed Action
Status of Claims
In response to the communication filed 9/27/2022.
Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. Applicant argues for claims 1, 12, & 17 that Nguyen doesn’t teach a complex fracture network form via perforation in argument A. Examiner respectfully disagrees. The figures and specification of Nguyen show that a perforation would cause a complex fracture network as defined by applicant’s specification, (pg 4 line 17) states that secondary or tertiary fractures are cracks or fissures, which would form from the explosion. Examiner respectfully points out fig 1 of Nguyen detailing a complex fracture network, as well as the new art cited in Bell discloses that perforation operations can cause secondary cracks and or fissures (Bell Fig 6 element 40, [0052]). Therefore, secondary/tertiary fractures are taught. Thus, Nguyen still reads on the claims as noted below. 
As for argument B with respect to claim(s) 1, 12, 17 have been considered but are moot because the new grounds of rejection.


	
Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1-7, 10-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US pub No. 20130284437 A1) in view of Bell (US Pub No 20100132946)

Claim 1
	Nguyen teaches that: A method comprising: [Use of perforation] into one or more secondary boreholes in a subterranean formation. (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation") whereby at least a region of the subterranean formation near the one or more secondary boreholes becomes at least partially ruptured to form a complex fracture network in the ruptured region of the subterranean formation near the one or more secondary boreholes, (Nguyen Fig 1 [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation") wherein the complex fracture network comprises one or more secondary or tertiary fractures in the ruptured region of the subterranean formation; (Nguyen fig 1 "branch" and "Microfracture" [0002] "In some formations like shales, fractures can further branch into small fractures extending from a primary fracture giving depth and breadth to the fracture network created in the subterranean formation.") introducing a first fracturing fluid into a first production well bore in the subterranean formation in or near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least a first primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation;  and (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.") introducing a displacement fluid into one or more of the one or more secondary boreholes. (Nguyen [0002] "The pad fluid is followed by a treatment fluid comprising a propping agent to prop the fracture open after pressure from the fluid is reduced.") 

	Nguyen teaches that perforations form access conduits before fracturing but is silent as to the details of the creation of the conduits. 

	Bell teaches that: introducing a propellant (Bell [0040] discloses introducing a shaped charge downhole) and igniting the propellant in the one or more secondary boreholes (Bell [0040] primary and secondary fractures are formed with perforation.) 

	One of ordinary skill in the art at the effective filing date would have recognized that applying the known technique of using propellant from a perforation gun as in Bell to Nguyen would have yielded predictable results that resulted in an improved system that would enhance wellbore communication with the reservoir. 

	Claim 2

	Nguyen further teaches that: The method of claim 1 further comprising allowing the displacement fluid to facilitate movement of a reservoir fluid in the ruptured region of the subterranean formation toward the first production well bore. (Nguyen [0002] "The propping agents hold open the fracture network thereby maintaining the ability for fluid to flow through the fracture network to ultimately be produced at the surface" [0028] “(a) introducing a first treatment fluid comprising a first propping agent having a mean particulate size distribution ranging from about 0.5 microns to about 20 microns (i.e., small propping agents) into a fracture network of at least one zone of the subterranean formation; and then.”) 

Claim 3

Nguyen further teaches that: The method of claim 2 wherein the reservoir fluid comprises a hydrocarbon-bearing fluid. (Nguyen [0002] "After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands.")

	Claim 4 

	Bell further teaches that: The method of claim 1 wherein ignition of the propellant in the one or more secondary boreholes causes the ruptured region of the subterranean formation to rubblize. (Bell Fig 3b element 38 [0007]; discloses the creation of rubble)

	Claim 5

	Nguyen further teaches also that: The method of claim 4 wherein the first primary fracture is at least partially connected to the complex fracture network (Nguyen [0025] "Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.")

	Claim 6

	Nguyen further teaches that: The method of claim 1 wherein: at least a second production well bore penetrates the subterranean formation in or near the ruptured region of the subterranean formation; and (Nguyen [0025] "In some embodiments, any of the methods described herein may be implemented in at least one wellbore to enhance a proximal fracture network of at least one nearby well bore. As used herein the term "proximal" when referring to multiple fracture networks refers to fracture networks in close enough proximity that the formation stresses caused by propping one of the fracture networks impact the structure of a second fracture network.") the method further comprises introducing a second fracturing fluid into the second production well bore at or above a pressure sufficient to create or enhance at least a second primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation. (Nguyen [0025] "Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress")


	Claim 7

	Nguyen further teaches that: The method of claim 6 wherein the method further comprises: after the step of introducing the second fracturing fluid into the second production well bore, introducing a third fracturing fluid into the production well bore in the subterranean formation in or near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least a third primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation (Nguyen [0039] "introducing a third treatment fluid comprising second small propping agents into the second zone of the subterranean formation at a pressure sufficient to create or extend at least a portion of a second fracture network in the second zone of the subterranean formation;")

	Claim 10

	Bell further teaches that: The method of claim 1 wherein the propellant comprises an electrically controlled propellant. (Bell [0041] discloses using electrical means of detonation)

	Claim 11

	Nguyen further teaches that: The method of claim 1 wherein the displacement fluid comprises an aqueous base fluid and one or more surfactants. (Nguyen [0092] discusses the use of additives, including surfactants to help with hydrocarbon production.)

	Claim 12

	Nguyen teaches that: A method comprising (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation"): introducing a [perforation] into one or more secondary boreholes in a subterranean formation; (Nguyen [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation”) whereby at least a region of the one or more subterranean formation near the secondary borehole becomes at least partially ruptured to form a complex fracture network in the ruptured region of the subterranean formation near the one or more secondary boreholes, (Nguyen et al Fig 1 [0002] "Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation") and wherein the complex fracture network comprises one or more secondary or tertiary fractures in the ruptured region of the subterranean formation; (Nguyen fig 1 "branch" and "Microfracture" [0002] "In some formations like shales, fractures can further branch into small fractures extending from a primary fracture giving depth and breadth to the fracture network created in the subterranean formation.") introducing a fracturing fluid into a production well bore in the subterranean formation near the ruptured region of the subterranean formation at or above a pressure sufficient to create or enhance at least one primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation; and (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.") 
Nguyen teaches that perforations form access conduits before fracturing but is silent as to the details of the creation of the conduits. 

	Bell teaches that: introducing a propellant (Bell [0040] discloses introducing a shaped charge downhole) and igniting the propellant in the one or more secondary boreholes (Bell [0040] primary and secondary fractures are formed with perforation.) 

	One of ordinary skill in the art at the effective filing date would have recognized that applying the known technique of using propellant from a perforation gun as in Bell to Nguyen would have yielded predictable results that resulted in an improved system that would enhance wellbore communication with the reservoir. 


	Claim 13
	Nguyen further teaches that: The method of claim 12 further comprising allowing the displacement fluid to facilitate movement of a fluid in the ruptured region of the subterranean formation toward the production well bore. (Nguyen [0003] "Therefore, once the fluid pressure is released the propping agent primarily maintains the fractures and branches of the fracture network while many of the micro fractures close." [0005] "then introducing a second treatment fluid comprising a second base fluid and a second propping agent having a mean particulate size distribution greater than about 35 microns into the fracture network." [0013] "Propping microfractures of tight formations may advantageously enhance the amount of hydrocarbon that can be produced from a subterranean formation after a fracturing and propping operation")


	Claim 15

	Nguyen further teaches that: The method of claim 12 wherein at least one hydrocarbon-bearing fluid is produced from the subterranean formation through the production well bore after the step of introducing the fracturing fluid into the production well bore and before the step of introducing the displacement fluid into at least one injection well bore (Nguyen [0013] Propping microfractures of tight formations may advantageously enhance the amount of hydrocarbon that can be produced from a subterranean formation after a fracturing and propping operation, thereby reducing the time and cost associated with producing hydrocarbons from tight formations.) 

	Claim 16

	Bell further teach that: The method of claim 12 wherein the propellant comprises an electrically controlled propellant. (Bell [0041]; discloses use of electronic detonation) 

	Claim 17

Nguyen teaches that: A method comprising: drilling a plurality of secondary boreholes in a subterranean formation; (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.) introducing a [perforation] into each of the plurality of secondary boreholes; (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress. [examiners note: Following the same techniques in wellbore 1 with wellbore 2 but keeping it at a lower pressure to enable communication via path of least resistance.) [setting the perforation] in the secondary boreholes, whereby at least a region of the subterranean formation near at least one of the secondary boreholes becomes at least partially ruptured to form a complex fracture network in the region of the subterranean formation near at least one of the plurality of secondary boreholes, (Nguyen Fig 1 [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore. [0002] After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands. Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation) and wherein the complex fracture network comprises one or more secondary or tertiary fractures in the ruptured region of the subterranean formation; (Nguyen fig 1 "branch" and "Microfracture" [0002] "In some formations like shales, fractures can further branch into small fractures extending from a primary fracture giving depth and breadth to the fracture network created in the subterranean formation.") drilling a production well bore to penetrate the subterranean formation in or near the ruptured region of the subterranean formation; (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore. [0002] After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands. Access to the subterranean formation can be achieved by first creating an access conduit, such as a perforation, from the wellbore to the subterranean formation) introducing a fracturing fluid into a production well bore at or above a pressure sufficient to create or enhance at least one primary fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation; (Nguyen [0002] "Then, a fracturing fluid, often called a pad fluid, is introduced at pressures exceeding those required to maintain matrix flow in the formation permeability to create or enhance at least one fracture that propagates from at least one access conduit" [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.") producing at least a first hydrocarbon-bearing fluid from the subterranean formation through the production well bore; and (Nguyen [0002] "After a wellbore is drilled, it may often be necessary to fracture the subterranean formation to enhance hydrocarbon production, especially in tight formations like shales and tight-gas sands.") after producing the first hydrocarbon-bearing fluid from the subterranean formation: drilling an injection well bore to penetrate the subterranean formation near a side (Nguyen [0025] In some embodiments, the methods disclosed herein may be used in conjunction with zipper fracture techniques. Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.) of the ruptured region of the subterranean formation opposite the production well bore, introducing a fracturing fluid into the injection well bore at or above a pressure (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.) sufficient to create or enhance at least one fracture in the subterranean formation that extends into at least a portion of the ruptured region of the subterranean formation, (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.) introducing a displacement fluid into the injection well bore, and (Nguyen [0029] introducing a second treatment fluid comprising a second propping agent having a particulate size distribution ranging from about 35 microns to about 200 microns (i.e., large propping agents) into at least a portion of the fracture network.) producing at least a second hydrocarbon-bearing fluid from the subterranean formation through the production well bore. (Nguyen [0033] producing hydrocarbons from at least one zone of the subterranean formation.) 
Nguyen teaches that perforations form access conduits before fracturing but is silent as to the details of the creation of the conduits. 

	Bell teaches that: introducing a propellant (Bell [0040] discloses introducing a shaped charge downhole) and igniting the propellant in the one or more secondary boreholes (Bell [0040] primary and secondary fractures are formed with perforation.) 

	One of ordinary skill in the art at the effective filing date would have recognized that applying the known technique of using propellant from a perforation gun as in Bell to Nguyen would have yielded predictable results that resulted in an improved system that would enhance wellbore communication with the reservoir. 

	Claim 18 

	Nguyen further teaches that: The method of claim 17 wherein the first and second hydrocarbon-bearing fluids have substantially the same composition. (Nguyen [0025] “As used herein the term "proximal" when referring to multiple fracture networks refers to fracture networks in close enough proximity that the formation stresses caused by propping one of the fracture networks impact the structure of a second fracture network.” (Examiners note: interpretation here is that the reservoir being exploited is the same for both fracture systems thus being in close enough proximity to have the same composition) 

	Claim 19

	Nguyen further teaches that: The method of claim 17 further comprising allowing the displacement fluid to facilitate movement of the second hydrocarbon-bearing fluid from the ruptured region of the subterranean formation toward the production well bore. (Nguyen [0025] Because the first fracture network is pressurized and exerting a stress on the subterranean formation, the second pressure network may extend through the path of least resistance, i.e., the portions of the subterranean formation under less stress.)


	Claim 20 

	Bell further teaches that: The method of claim 17 wherein the propellant comprises an electrically controlled propellant. (Bell [0041])

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bell in further view of Bullen et al. (US Pat No 4374545)

Claim 8

	 Nguyen further teaches that: The method of claim 7 wherein the first, second, and third fracturing fluids are introduced into the first and second production well bore using [pressurized liquid or gas] (Nguyen [0025] "Zipper fracture techniques use pressurized fracture networks in at least one wellbore to direct the fracture network of a second, nearby wellbore.")

	While Nguyen and Bell don’t disclose the means to pressurize the fluids to be introduced into the wellbore, Bullen discloses that: using a first set of one or more pumps. (Bullen col 5 line 46-51 “Liquified CO2 is delivered to pumps 30 from vessels 10 along a suitable manifold or conduit 5. Pumps 30 pressurize the liquified CO2 to approximately 3.5 to 5.0 kpsig (#2) the well-head injection pressure. The temperature of the liquid CO2 increases slightly as a result of this pressurization) 

One of ordinary skill in the art would have recognized that applying the known technique of pressuring up the liquid or gas in Bullen to the combination of Nguyen and Bell would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of pressurized injection in Bullen to the combined teaching of Nguyen and Bell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate pressurization. Further, applying pumps to the combination of Nguyen and Bell with pressurization, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would create a system where the fluids were at the well head pressure.
	
	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Bell in further view of Tang (US Pub No. 20070215347 A1) 

	Claim 9

	The combination of Nguyen and Bell teaches that: The method of claim 1 wherein at least one hydrocarbon-bearing fluid is produced from the subterranean formation through the first production well bore. Nguyen [0033] "producing hydrocarbons from at least one zone of the subterranean formation." 
	
	While the combination of Nguyen and Bell does teach that the order in which the method is performed isn’t crucial and can be done repetitively and out of order [0027]-[0033], Nguyen does not specify that the well will be productive after the first fracturing fluid but before the displacement fluid in a secondary borehole. Tang however teaches that after the step of introducing the first fracturing fluid and before the step of introducing the displacement fluid into one or more of the one or more secondary boreholes (Tang [0011] “First, a production well halts production of fluids. Next a brine/surfactant solution is injected into the production well. This forces the treatment fluid into the fracture system some distance from the wellbore and into the reservoir. This is followed by an optional flush fluid to drive the surfactant deeper into the reservoir. The well may be shut-in for a period of time (typically from a few hours to a few days) to allow the surfactant solution to soak better into the matrix and displace some of the trapped oil in the matrix into the fracture system.” (examiners note: the statement that production is halted to perform this step shows that oil production is being done after fracturing but before a displacement fluid (surfactant) is used.) 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to begin production as in Tang in the system executing the combined method of Nguyen and Bell. As in Tang, it is within the capabilities of one of ordinary skill in the art to begin production of hydrocarbons to the invention of Nguyen and Bell with the predictable result of increasing or expediting oil production as needed in the combination of Nguyen and Bell.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS NMN WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
                                                                                                                                                                                                     /Nicole Coy/Primary Examiner, Art Unit 3672